IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                                                                  FILED
                                                                                     July 30, 1998

                                                                                 Cecil Crowson, Jr.
                                                                                  Appe llate Court C lerk
KENNETH RAY MAYFIELD, SR. )                                   BRADLEY CIRCUIT
                          )
    Plaintiff/Appellee    )                                   NO. 03A01-9803-CV-00112
                          )
v.                        )                                   HON. JOHN B. HAGLER, JR.
                          )                                   JUDGE
NANCY PRECELLA MAYFIELD, )
                          )
    Defendant/Appellant   )                                   AFFIRMED



D. Mitchell Bryant, Cleveland, for the Appellant.
Appellee filed no brief and made no appearance.

                              MEMORANDUM O P I N I O N 1

                                                              INMAN, Senior Judge

        Nancy Precella Mayfield [“Wife”] appeals from the judgment of the trial

court granting her a divorce based upon the inappropriate marital conduct of

Kenneth Ray Mayfield, Sr. [ “Husband”]. She contends on appeal that the

settlement agreement was obtained through threats and coercion.

        Wife appeared before the court with counsel on June 2, 1997 for a

hearing on a motion for temporary support. She again appeared on September

5, 1997 with counsel and, under oath, testified that she and Husband had

reached a settlement agreement.

        On October 7, 1997, Wife filed a “Motion to Set Aside Previously

Announced Agreement” in which she alleged that Husband had coerced her into

agreeing to the settlement of September 5, 1997.


        1
           Affirm ance W ithout O pinion - M emor andum Opinio n. (b) The Court, w ith the con currenc e of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or
relied on fo r any reas on in a su bseque nt unrelate d case. [A s amen ded by order filed April 22 , 1992.]
      On October 27, 1997, the trial court entered a Final Decree of divorce

which adopted and incorporated the terms of the marital dissolution agreement.

      On appeal, Wife asks this Court to set aside the final decree and alleges

that Husband, on the evening of September 4, 1997, coerced her to appear in

court the following morning and agree to the terms of the divorce.

      As stated, at the time of the hearing, the trial judge placed both parties

under oath and each testified that the marital dissolution agreement was their

agreement. Wife and her counsel had ample opportunity at that time to retract

her agreement and complain that it had been obtained through duress. She

testified otherwise under oath, and will not be heard now to refute her own

testimony. See, Meadows v. Meadows, slip op., No. 1102 (Tenn. App. May 13,

1987).

      The judgment of the trial court is affirmed at the cost of the appellant.



                                       _______________________________
                                       William H. Inman, Senior Judge
CONCUR:



_______________________________
Herschel P. Franks, Judge



_______________________________
Don T. McMurray, Judge




                                         2